Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered August 8, 2006 in a proceeding pursuant to Family Court Act article 6. The order granted sole custody of the parties’ child to petitioner and visitation to respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order modifying an order of joint custody by granting sole custody of the parties’ child to petitioner father. We affirm. Family Court’s determination “must be accorded great deference . . . and should not be disturbed where, as here, it is supported by a sound and substantial basis in the record” (Matter of Green v Mitchell, 266 AD2d 884 [1999]). The court was “in the best position to evaluate the character and credibility of the witnesses” (Matter of Nunnery v Nunnery, 275 AD2d 986, 987 [2000]), and we see no reason to disturb the court’s determination that it was in the best interests of the child to award sole custody to the father (see generally Eschbach v Eschbach, 56 NY2d 167, 171 [1982]). Contrary to the mother’s contention, the record supports the court’s determination that joint custody is inap*1351propriate inasmuch as the parties have an acrimonious relationship and are unable to communicate with each other in a civil manner (see Matter of Dube v Dube, 259 AD2d 1041 [1999]). Present—Hurlbutt, J.E, Martoche, Smith, Lunn and Peradotto, JJ.